                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

ST. LOUIS-KANSAS CITY                              )
CARPENTERS REGIONAL COUNCIL,                       )
et al.,                                            )
                                                   )
            Plaintiffs,                            )
                                                   )
      vs.                                          )           Case No. 4:19 CV 1509 CDP
                                                   )
PACE CONSTRUCTION CO., LLC,                        )
                                                   )
            Defendant.                             )

                          MEMORANDUM AND ORDER TO SHOW CAUSE

       Defendant filed a motion to dismiss this action on July 1, 2019, contending that plaintiff

has failed to allege sufficient factual detail to meet the requirements of Federal Rule of Civil

Procedure 12(b)(6). Plaintiffs have failed and refused to oppose the motion to dismiss, and their

time for doing so expired long ago.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs shall show cause in writing within ten (10)

days of the date of this Memorandum and Order to Show Cause why the motion should not be

granted in its entirety and this action dismissed for failure to state a claim. Failure to timely

respond to this Memorandum and Order to Show Cause will result in the dismissal of this action

without further notice from the Court.




                                               _______________________________
                                               CATHERINE D. PERRY
                                               UNITED STATES DISTRICT JUDGE
Dated this 28th day of August, 2019.
